COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Ada Ukah Brown v. Bright O. Wokocha

Appellate case number:      01-15-00759-CV

Trial court case number: 13-DCV-208648

Trial court:                328th District Court of Fort Bend County


        Appellant, Ada Ukah Brown, filed a notice of appeal on August 1, 2015, that contained no
mention of what order or judgment she was appealing. This notice of appeal stated it was premature,
but the clerk’s record indicates the final judgment had been signed well before the notice of appeal
was filed (final judgment signed on July 8, 2015). Rule 25.1(d) requires a notice of appeal to include
the date of the judgment or the order appealed from. TEX. R. APP. P. 25.1(d)(2).

        Additionally, on December 22, 2015, appellant filed a motion entitled, “Appellant’s Motion
for Extension To File Partial Reporter’s Record.” In this motion, appellant not only asks for a 30-day
extension, but also for permission to file a partial reporter’s record.

        The filing of a reporter’s record is governed by Texas Rule of Appellate Procedure 34.6.
Under subsection 34.6(b), an appellant is responsible for requesting the preparation of the reporter’s
record. Id. 34.6(b). An appellant may request the entire reporter’s record or the appellant may
request a partial reporter’s record and file a statement of the points or issues to be presented on
appeal. Id. 34.6(b) (requiring appellant to designate exhibits to be included and to designate portions
of proceedings to be included if request is to court reporter), 34.6(c) (requiring appellant to include
statement of points or issues to be presented on appeal if partial reporter’s record is requested).
        Rule 34.6 does not require an appellant to request leave from the appellate court to file a
partial reporter’s record. The rule does however require the appellant who requests the partial
reporter’s record to “include in the request a statement of the points or issues to be presented on
appeal and will then be limited to those points or issues.” TEX. R. APP. P. 34.6(c)(1). Appellant’s
motion does not comply with this rule and therefore, we deny it as moot. Appellant may file a
statement in compliance with the rule within 10 days of the date of this order.
       Accordingly, we issue the following orders: (1) appellant shall file, within 10 days from the
date of this order, an amended notice of appeal, including the date of the judgment or order from
which she is appealing, and (2) if appellant requests that the court reporter prepare a partial reporter’s
record, appellant may file in this Court, within 10 days of the date of this order, a statement in
compliance with Rule 34.6 (c)(1).
       It is so ORDERED.

Judge’s signature: Rebeca Huddle
                    Acting individually


Date: January 7, 2015